Citation Nr: 1628774	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

4.  Entitlement to an effective date earlier than May 23, 2012, for the award of a 70 percent rating for PTSD and for a total rating by reason of individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	R. Matthew Stewart, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  His awards and decorations include the Combat Infantryman's Badge.  He died in August 2014, and the appellant is his surviving spouse.  The appellant has been substituted for the Veteran with respect to the claims listed on the title page of this action.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2008, September 2013 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran withdrew his request to provide testimony before a Veterans Law Judge.  The appellant has not requested a Board hearing.

This appeal was previously before the Board in August 2012, at which time it was remanded for further development.  It is now returned to the Board.

In a September 2013 rating decision, the RO awarded a 70 percent rating for PTSD with alcohol abuse, effective May 23, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  The record reflects that the Veteran continued to express disagreement with the rating and effective date, and requested a 100 percent rating with an effective date of 1992 in August 2014 correspondence.  In an August 2014 rating decision, the RO awarded entitlement to TDIU, effective May 23, 2012.  The appellant continued to express disagreement with the effective date for the TDIU award.  Therefore, the appellant's claim for an increased evaluation for PTSD and the claims for an effective date earlier than May 23, 2012 remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's PTSD with alcohol abuse was productive of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2.  Resolving all reasonable doubt in favor of the Veteran, a claim seeking an increased rating for PTSD was received from the Veteran on July 11, 2011; it was factually ascertainable that the PTSD increased in severity during the year preceding the July 2011 claim.

3.  The Veteran did not meet the schedular requirements for a TDIU prior to December 21, 2010; he was not unemployable on account of service-connected disability prior to December 21, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an effective date of December 21, 2010, for the award of a 70 percent rating for PTSD and the award of a TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in June 2013, prior to the adverse decision from which this appeal originates.   

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided a VA examination in August 2013.  The Board finds that the opinions, collectively, are adequate for the purpose of adjudicating this appeal.  The Veteran had not referred to any additional, unobtained, relevant, available evidence, and the appellant has not, either.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD

The Veteran's PTSD is rated 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  The PTSD is rated under the General Rating Formula for Mental Disorders.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

In a letter received May 2012, the Veteran's son indicated that the Veteran was employed in the son's auto detailing business in about 1993 and 1994.  The son indicated that he allowed the Veteran to work in the back and that the Veteran would not go to work unless he was allowed to drink on the job.

In a statement received May 2012, the Veteran reported recurrent intrusive thoughts of killing a man in service and his desire to avoid talking about events during his time of service.  He reported an exaggerated startle response and being unsettled and anxious.  He reported anxiousness being around loud crowds and feeling listless, irritable, and experience with sleep loss.  He reported that he kept a gun with him or near him when at home.

In a letter received May 2012, a private physician Dr. Mangold, indicated that he reviewed the Veteran's claims folder to include statements from the Veteran and his family members, and Dr. Mangold cited to records dating back to February 2001.  He stated that the Veteran's disability rating should be higher than 30 percent.  It was Dr. Mangold's opinion that the Veteran was unemployable.

In an August 2013 VA examination report, the examiner noted a diagnosis of PTSD and a diagnosis of alcohol abuse in sustained full remission which appeared to have been secondary to the PTSD.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner further noted that all impairment was attributable to the PTSD, as the alcohol abuse was in full remission and appeared to have been secondary to the PTSD.  The Veteran reported that he was not close with either his brother or his sister.  He reported that he was close with his mother.  The Veteran reported a marriage for 51 years and that he and his wife were close but had occasional spats.  He indicated that he was close with his son.  He indicated that he had few close friends and spoke to and visited with them occasionally.  The Veteran reported that following service, he returned to working in construction and stopped working in construction in the late 1980's due to physical reasons.  The Veteran reported that he worked at an air freight company for a few years followed by employment at his son's detailing business.  It was noted the stopped working 10 to 15 years prior because of physical problems.  The Veteran reported that he occasionally got angry on the job, and although he was never disciplined for anger, he quit two jobs due to anger.  The Veteran reported that he frequently missed work for three years due to emotional problems.  At the time of the examination, the Veteran was not receiving medication for sleep or mood.  The Veteran reported that he began drinking heavily following his service discharge with about 15 to 20 beers per day.  He reported a DWI in 1985 and completion of a detox program in 1995.  The Veteran reported that he stopped drinking in 2009.  The examiner noted the Veteran meet the diagnostic criteria for PTSD.  His symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in adapting to stressful circumstances.  The assigned GAF was 59.  The examiner noted the Veteran reported quickness to anger and lower tolerance to frustration.  He indicated that he spent most of his time by himself and that he felt anxious when around a lot of people.  It was the examiner's opinion that the Veteran continued to have symptoms but they appeared to have decreased in severity of recent.

In a May 2014 letter, Dr. Mangold renewed his opinion that the Veteran's limitations relatable to PTSD and secondary to alcoholism were greater than the 30 percent rating. 

In a vocational evaluation received March 2014, C. A. Young noted the Veteran was a pleasant 65 year old without any transferable skills.  He indicated that competitive employment was precluded based on GAF scores from 2001 and 2003.  The examiner noted the Veteran had intrusive thoughts and an inability to concentrate on simple and repetitive tasks.  It was noted that he only had a group of veterans who talk on the phone as friends.  Mr. Young found that the Veteran's problems created difficulty in establishing and maintaining effective relationships.  Mr. Young indicated that the Veteran had not been successful in working since discharge.  It was Mr. Young's opinion that the Veteran was unemployable.

In a statement received August 2015, the Veteran's wife identified how he changed after discharge.  She indicated that he avoided church and people.  She indicated that he was violent, had nightmares, pain, sweats, extreme anxiety, and was restless.  She noted that he started carrying a pistol with him at all times and began to do things fast and hard such as riding bulls, drinking, and staying out all night.  She indicated that he was unable to focus at work and became belligerent and combative.

In a November 2015 statement, the Veteran's representative asserted that the Veteran was permitted to work at his son's auto detailing business, at least in part, because the Veteran was allowed to drink alcohol while on duty.  The representative suggested that even with the son making this allowance the Veteran's ability to sustain work was not possible. 

Based on a review of the evidence, the Board finds that the Veteran's PTSD is appropriately rated as 70 percent disabling, during the entire appeal period.  In continuing the 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for an anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Throughout the appeal, the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in adapting to stressful circumstances, a tendency to spend time by himself, and anxious feelings when around a lot of people.

The Board finds that symptomatology is consistent with occupational and social impairment, with deficiencies in most areas, the criteria for a 70 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the appeal period.  

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he is able to manage symptoms and maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment.  The Veteran has not demonstrated total occupational and social impairment.  

Although he reported having only friends he talked to on the phone, the Veteran reported good relationships with his wife and son.  The Veteran was married throughout the appeal.  Further, he indicated that he was not officially reprimanded at any job due to anger, but left voluntarily.  The Board recognizes that when the Veteran worked for his son's car detailing business in 1993 and 1994, that the son made allowances for the Veteran to consume alcohol while on the job.  Although these dates are prior to the current appeal period, this evidence suggests a difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Board notes however, that during the August 2013 VA examination, the Veteran reported that he stopped drinking which tends to show some improvement in the severity of symptoms as noted by the VA examiner.  Furthermore, there was no evidence of an inability to establish and maintain effective relationships or more severe symptomatology such as total occupational or social impairment that would warrant any higher rating.  

The Board recognizes that during the period on appeal, the Veteran began carrying a gun when in his home.  The Veteran and his spouse note this.  There was no evidence the Veteran was a persistent danger to himself or others, and there was no history of attempts noted by the Veteran, his spouse, or in any medical or lay evidence.  The August 2013 VA examiner did not indicate that suicidal ideation or persistent danger of hurting self or others in the examination report, which further supports that the frequency and severity of the Veteran's symptoms did not cause total occupational and social impairment.  

In addition to the Veteran's anxiety symptoms, the Board notes a GAF score of 59 was assigned during the appeal period, and alone, it does not support the assignment of any higher rating during the appeal.  According to the DSM-IV, a GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  

In this case, the assigned GAF score is indicative of moderate symptoms.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF score.  A review of the Veteran's VA treatment record and lay statements submitted during that time does not suggest that his symptoms were of the frequency and severity of total occupational and social impairment.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD has not significantly changed and that a uniform rating is warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the assigned 70 percent rating.  However, even with consideration of the Veteran's statements, the VA examination report and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the VA examination report are the most persuasive evidence of record.  Thus, to the extent that the appellant asserts that the service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular rating 

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shows that the Veteran's PTSD manifests with symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, and difficulty in adapting to stressful circumstances including a work or work-like setting specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.

IV.  Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014), 38 U.S.C.A. § 3.400 (2015).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran was granted entitlement to a 70 percent rating for PTSD and entitlement to an award of TDIU effective May 12, 2012, in rating decisions dated September 2013 and August 2014 respectively.  The appellant disagreed with the effective date assigned.

In the September 2013 rating decision, the RO awarded entitlement to the 70 percent rating for PTSD based on a finding that May 23, 2012, was the date VA received evidence showing that an increased evaluation may be warranted.  In the August 2014 rating decision, the RO awarded entitlement to a TDIU based on a finding that May 23, 2012, was the date the Veteran met the schedular requirements for a TDIU and based on a finding of unemployability due to his service-connected disabilities to include PTSD. 

The appellant has asserted that the Veteran filed his claim of entitlement to an increased rating for PTSD, to include entitlement to a TDIU by certified mail and received confirmation that the claim had been received.  She then asserted that entitlement to the higher rating for PTSD and entitlement to a TDIU were afforded May 23, 2012, based on the date VA received evidence submitted by fax rather than July 12, 2011, the date hand written on a certified mail receipt.  In support of her claim of entitlement to an earlier effective date, the appellant submitted a certified mail return receipt which showed that evidence regarding the Veteran was mailed to the Board and signed for by an agent on July 12, 2011.  The appellant has essentially contended that a claim for increased rating was lost or misplaced prior to the Veteran's death.

Although there is nothing in the claims file that is date-stamped as having been received in July 2011, based on the certified mail delivery confirmation submitted by the appellant, it is clear that the Veteran did in fact submit evidence to the Board in July 2011.  The receipt does not indicate what types of documents were sent to the Board.  However, a review of the record showed that an October 2011 Routing and Transmittal Slip indicated that documents for the Veteran were previously filed in another Veteran's claims file.  The description of the content of the misfiled documents included a Veteran's brief dated July 5, 2011 with lay statements and medical opinion.  To that end, the Board acknowledges that the claims file contains a brief dated July 5, 2011, lay statements, and medical opinions addressing the Veteran's PTSD and vocational abilities that have a May 23, 2012, fax transmittal date.

The "presumption of regularity" provides that it is presumed that government officials "have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

Here, the Board finds evidence sufficient to rebut the presumption of regularity with respect to whether the Board received the claim for an increased rating for PTSD in July 2011.  The Board finds that together the July 2011 certified return receipt and the October 2011 Routing and Transmittal Slip corroborate the appellant's claim regarding the filing of evidence sufficient to establish an effective date earlier than May 23, 2012.  The fact that the Routing and Transmittal Slip described the misfiled evidence to include the July 2011 brief and supporting medical evidence, strongly suggests that the July 11, 2011, communication was received by the Board prior to May 23, 2012.  Accordingly, the Board finds that the first evidence of record regarding the claim of increased rating and entitlement to a TDIU was received by the Board on July 11, 2011, and resolving all reasonable doubt in the appellant's favor, an earlier effective date is warranted.

If an increase in a disability is shown within the one-year period preceding the date of receipt of a claim for increased compensation, the increase will be effective the earliest date the increase in disability was factually ascertainable, otherwise the effective date will be the date of claim for increase.  

Here, the Board notes that although the claim for increase was received on July 11, 2011, the earliest date of an increase of symptoms corresponds to Dr. Mangold's letter dated December 21, 2010.  The Board finds that it was factually ascertainable that the Veteran's PTSD met the criteria for a 70 percent rating and that he met the schedular criteria for a TDIU rating on December 21, 2010, the date on Dr. Mangold's letter because Dr. Mangold's clinical observations around that time showed a worsening in the Veteran's PTSD.  Although Dr. Mangold's letter was received by the Board on July 11, 2011, along with additional medical and lay opinions, that evidence is dated beyond the one year period prior to the July 12, 2011, date of the claim, and cannot serve as a basis for an earlier effective date.  Moreover, Dr. Mangold's letter addressed additional symptomatology that was not alleged by the other evidence and specifically addressed the discrepancy between the Veteran's statements and his most recent VA examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that his PTSD met the criteria for a 70 percent rating and that he met the schedular criteria for a TDIU on December 21, 2010.

However, an even earlier effective date is not warranted.  Although there is evidence related to the Veteran's PTSD symptoms and unemployability dated beyond the one year prior to the July 12, 2011, date of his claim for increased compensation, the determination with respect to the earlier effective date claim turns on when the Veteran filed his claim for an increased rating.  There is no indication or suggestion from the appellant of any claim she believes was filed but is not associated with the claims file.  The Board can find no legal basis to award an effective date prior to December 10, 2010, for the increased rating claims. 

The Board notes that in a July 2009 letter, the Veteran's representative indicated that the Veteran was not seeking a new claim for individual unemployability, rather the Veteran's TDIU claim was a part of his pending claim as an inferred claim.  The Board notes, that the Veteran's claim for service connection for peripheral neuropathy was pending at time of this letter.  In a September 2009 rating decision, the RO denied entitlement to TDIU.  Then, in a September 2010 letter, the Veteran's representative indicated that the Veteran did not wish to appeal the September 2009 rating decision on unemployability, and requested that the appeal filed June 26, 2009 (for entitlement to service connection for peripheral neuropathy) be forwarded to the Board.  Therefore, the Board finds that it is not premature to address the effective date of the award of a TDIU although the claim for service connection for peripheral neuropathy is being remanded.  Further, the Board acknowledges the appellant's claim in the August 2014 notice of disagreement that the Veteran's PTSD was disabling since 1992 and that Dr. Mangold's report referenced evidence dated in 2001.  This evidence is beyond the one year period prior to the date of the claim and cannot serve as basis for an earlier effective date.  

In conclusion, the Board has applied the benefit-of-the doubt doctrine in granting an effective date of December 21, 2010, but not earlier, for the award of a 70 percent rating for PTSD and the for the award of entitlement to a TDIU.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to an earlier effective date of December 21, 2010, for the award of a 70 percent rating for PTSD and the award of entitlement to a TDIU is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The appellant contends that service connection is warranted for upper and lower extremity peripheral neuropathy as directly related to service.  In the alternative, the appellant contends that the peripheral neuropathy is secondary to the service-connected PTSD with alcohol in remission.

The Board notes that a December 2007 private neurological examiner found the Veteran had long-standing sensory motor polyneuropathy of an underdetermined etiology.  The examiner indicated that alcohol related neuropathy (toxic and nutritional) was a major diagnostic consideration, and the examiner indicated that the neuropathy may be multifactorial.

In the August 2012 remand, the Board directed that a VA examination be conducted to address the nature and etiology of the Veteran's peripheral neuropathy disorder.  In a November 2013 VA examination report, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that according to literature, alcohol abuse inflicted central nervous system disease and peripheral nervous system disease (neuropathy and myopathy).  The examiner stated that the claimed neuropathy in the Veteran was a multifactorial condition.  The examiner concluded that because of a lengthy list of co-morbidities, included in the examination report, that she was unable to identify a lone etiology for the claimed peripheral neuropathy of the upper and lower extremities. 

The Board notes that the RO recharacterized the service-connected disability as PTSD with alcohol abuse in full remission in a September 2013 rating decision.  In light of this recharacterization, the Board finds that the November 2013 VA opinion is inadequate because the appropriate standard of proof is whether the Veteran's upper and lower extremity peripheral neuropathy was caused or aggravated by service-connected PTSD with alcohol abuse in full remission.  Specifically, the VA examined opined that she was unable to identify a lone etiology for the claimed peripheral neuropathy of the upper and lower extremities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an addendum opinion is needed to clarify whether any peripheral neuropathy was at least as likely as not caused or aggravated by the service-connected PTSD with alcohol abuse.




Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the November 2013 VA examiner, or if she is unavailable, to another appropriate examiner for a medical opinion to address the etiology of the bilateral upper and lower extremity peripheral neuropathy.   

The examiner must review the claims file and must note that review in the report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's upper and lower extremity peripheral neuropathy was caused or permanently worsened by the Veteran's service-connected PTSD with alcohol abuse.  

A complete rationale should be given for all opinions and conclusions expressed.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


